Title: From George Washington to Colonel Goose Van Schaick, 8 March 1780
From: Washington, George
To: Van Schaick, Goose


          
            Sir
            Head Quarters Morris Town 8th March 1780.
          
          I have been favd with yours of the 15th and 26th ulto the first enclosing the proceedings of a Court Martial agt Capt. Lieut. Young, the last a return of your Regiment.
          I find myself under the necessity of disapproving the sentence agt Capt. Lt Young, on account of the irregular constitution of the Court—The power of ordering Genl Courts Martial is only vested in the Commander in Chief or a General Officer commanding in any State—And If I am not mistaken, Major Graham the president of the Court was at the same time commanding Officer of the Garrison which is contrary to one of the Articles of War—Indeed, From the whole face of the proceedings, I am of opinion that this matter had better be accommodated than brought before another Court, as the arrest was principally founded on transactions which happened in liquor and which ought never to have been brought before the public—The charge of neglect of duty does not seem to be at all supported— But as you must from your situation be more fully acquainted

with circumstances than I am, I will grant an order for holding a General Court Martial if you think the service requires it.
          I shall, as soon as the season and circumstances will admit, releive your Regiment from their present duty. I am &c. I return the proceedings of the Court.
        